FILED
                            NOT FOR PUBLICATION                              OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 12-10582
                                                      12-10583
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:12-cr-50133-SMM
  v.                                                       2:12-cr-01510-SMM

MAXIMILIANO MENDEZ-BALTAZAR,
                                                 MEMORANDUM *
               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       In these consolidated appeals, Maximiliano Mendez-Baltazar appeals his

guilty-plea conviction and 63-month sentence for reentry of a removed alien, in

violation of 8 U.S.C. § 1326; and the revocation of supervised release and

consecutive 18-month sentence imposed upon revocation. Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Mendez-Baltazar’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Mendez-Baltazar the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                          12-10582 & 12-10583